OPINION — AG — **** POLICE OFFICERS SERVING IN EMERGENCY SITUATION **** IF AN "EMERGENCY SITUATION" IS FOUND TO EXIST BY THE PERSONS REQUIRED TO MAKE SUCH A DETERMINATION AND IF THE REQUESTS AND APPROVALS REQUIRED BY 11 O.S. 1969 Supp., 20.6 [11-20.6] ARE OBTAINED MEMBERS OF THE REGULAR POLICE DEPARTMENT OF ANY CITY OR TOWN WITHIN THIS STATE MAY SERVE AS POLICE OFFICERS IN OTHER CITIES OR TOWNS. CITE: 11 O.S. 1969 Supp., 20.6 [11-20.6], 74 O.S. 1969 Supp. 1001-1008 [74-1001] — [74-1008], (WILLIAM BONNELL)